Citation Nr: 0405330	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of an overpayment of Department of 
Veterans Affairs (VA) pension benefits in the amount of 
$34,683.00.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
March 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 decision by the Committee on Waivers and 
Compromises (Committee) at the VA Regional Office (RO) in 
Houston, Texas.  The Committee denied the veteran's request 
for waiver of the recovery of an overpayment of pension 
benefits in the calculated amount of $34,683.00.

Since the veteran is not challenging the amount of the 
overpayment at issue, only his ability to repay it, this 
decision is limited to the issue of his entitlement to a 
waiver of this debt.  But see Schaper v. Derwinski, 1 Vet. 
App. 430, 437 (1991); 38 C.F.R. § 1.911(c)(1) (2003).  He is 
not contesting the validity of it.

In March 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran was awarded VA pension benefits effective 
September 29, 1997, and was notified in December 2000 that 
Social Security had awarded him additional benefits 
retroactively effective from January 1998.

3.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the veteran's part, but he 
was at fault in not promptly informing VA of his retroactive 
award of Social Security benefits.

4.  Repayment of the debt at even modest levels of repayment 
would condemn the veteran and his spouse to lives of near 
poverty and, thus, repayment of the debt is against equity 
and good conscience.  


CONCLUSION OF LAW

The criteria are met for waiver of the overpayment of pension 
benefits in the amount of $34,683.00.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  It since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The VCAA does not, however, apply to claims for waivers of 
debts created by overpayments.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(b)(2); Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  But regardless, VA has complied with 
the duties to notify and assist mandated by this new law, 
even assuming it did apply.

Concerning the duty to notify, a review of the record shows 
no indication of outstanding, available evidence pertinent to 
this appeal.  The veteran was properly notified of the 
Committee's November 2001 decision denying his claim, and the 
April 2002 statement of the case (SOC) cited the legal 
requirements for waiving his debt.  He also received further 
notification, guidance, and assistance-including concerning 
the VCAA, during his March 2003 travel Board hearing before 
the undersigned VLJ.  See pages 11 and 12 of the transcript.  
And he received a copy of the transcript in September 2003.  
So VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

As for the duty to assist under the VCAA, records show the RO 
audited the veteran's account both in terms of calculating 
the amount of his debt and ensuring the correctness of the 
amount determined.  It does not appear there are any 
identified and relevant records that have not been obtained 
since additional evidence, including an updated financial 
status report (FSR), has been submitted since the travel 
Board hearing in March 2003.  Other payment information under 
the current arrangement has been obtained, as well.  So under 
these circumstances, a remand would serve no useful purpose-
particularly since, for the reasons explained below, the 
Board is granting the claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



Factual Background

The veteran filed a claim for VA pension benefits, on VA Form 
21-528, on September 29, 1997.  He reported that he had been 
self-employed but had last worked in March 1996.  His listed 
his income in the last 12 months as $7,200.00.

A December 1997 rating decision granted VA pension benefits, 
and the RO notified the veteran of this in January 1998.  In 
that notification letter he was advised, in pertinent part, 
that the rate of his VA pension depended on total family 
income including his and any dependent.  The letter also 
indicated that his payment of pension would be adjusted 
whenever his income changed.  And he was asked to notify VA 
immediately if income was received from any source other than 
that specified in the notice letter.  His failure to promptly 
inform VA of income changes could create an overpayment 
(i.e., debt)-which, in turn, would have to be repaid.  The 
letter specified that he had no source of income, including 
nothing from Social Security, and that his wife earned 
$7,200.00 but had not other income.

In a February 1998 statement in support of claim (VA Form 21-
4138), the veteran stated that his wife would not be working 
as of February 25, 1998.  This was for the purpose of 
reducing his "family income for pension purposes." 

In a letter dated July 8, 1998, the RO informed the veteran 
that his VA pension had been changed because of an adjustment 
of his income to stop counting his wife's earned income of 
$7,200.00, on October 1, 1998.  He was informed that VA 
regulations required that earned income be counted for one 
(1) full year during his original award.  Thus, he was 
requested to execute and return VA Form 21-4138, statement in 
support of claim, to state how much his wife had earned from 
September 29, 1997, to February 25, 1998, which was the date 
he stated she had stopped working, so that his pension award 
could be adjusted to count the actual amount she had earned.  
He was again informed to notify VA if there was, in pertinent 
part, any change in his family income or if his net worth 
increased.



In VA Form 21-4138, statement in support of claim, dated July 
15, 1998, the veteran stated that his wife had worked until 
January 25, 1998 and that in October 1997 she had earned 
$426.25; in November 1997 she had earned $689.45; in December 
1997 she had earned $932.76; and in January 1998 she had 
earned $656.85.

In an RO letter dated July 21, 1998, the veteran was informed 
of an amendment to his pension award.  This was based on 
countable income of $2,705.00 from October 1, 1997, and 
included in this was his wife's earned income of $2,705.00 
with no other income, including Social Security benefits for 
he and his wife.  From October 1, 1998, the award was based 
on countable annual income of he and his wife of $0.00.  
Payment of pension would be adjusted whenever this income 
changed.  He was to notify VA immediately if income was 
received from any source other than that specified in the 
notice letter.  His failure to promptly inform VA of income 
changes could create an overpayment which would have to be 
repaid.  

In July 1998 the veteran filed VA Form 21-8416, a medical 
expense report, and attached an accounting of monies paid for 
insurance premiums, doctor's visits, and prescription 
medication from October 1997 to October 1998.  

In a letter dated November 23, 1998, the RO wrote the veteran 
stating that VA Form 21-8416 had not been fully completed to 
provide all necessary information.  He was asked to supply 
"provider proof" with respect to the insurance premiums and 
medical expenses.  

In a letter dated February 23, 1999, the RO again wrote the 
veteran stating that because he had not supplied the proof 
requested in the November 1998 letter, his claim was denied.  
He was again requested to provide the information as soon as 
he could and if he was having any difficulty obtaining the 
evidence to inform the RO, which might be able to help him.  



In a February 2001 VA Form 21-4138, statement in support of 
claim, the veteran requested VA to make an adjustment to his 
pension award due to his receiving Social Security benefits.  
He said a copy of the Social Security award letter was 
forthcoming.  

In an RO letter to him dated April 5, 2001, the veteran was 
notified of a proposed reduction in his pension award based 
on the 1998 income verification match for him and/or his wife 
unearned income from several sources.  

A May 4, 2001, report of contact indicates that information 
obtained from the Social Security Administration shows the 
veteran began receiving Social Security benefits in the 
amount of $968.00 on January 1, 1998; that on December 1, 
1998, the amount was increased to $980.00; and that rate 
continued to March 1, 1999.

By RO letter of May 4, 2001, the veteran was informed that in 
light of information about his award of Social Security 
benefits, his income was over the limit set for a veteran and 
spouse and that his pension benefits would be stopped 
effective January 1, 1998.  He was informed that although the 
April 5, 2001, RO letter had stated his pension payments 
would be reduced, at that time the RO had not considered the 
new monthly income from Social Security.  This adjustment 
would result in an overpayment and if action were implemented 
in that regard, he would be notified of the exact amount and 
given repayment information.  

By RO letter of July 10, 2001, the veteran was notified that 
the RO had taken the action proposed in the letter of May 4, 
2001, and had stopped his pension benefits effective January 
1, 1998.  In reaching that decision, the RO had considered 
notification from the Social Security Administration 
indicating he began receiving Social Security benefits on 
January 1, 1998, in the amount of $968.00; the RO letter of 
April 5, 2001 requesting income verification; and the RO 
letter of May 4, 2001.  He had no responded to the April and 
May 2001 RO letters.  He was given a breakdown of the income 
to determine his pension eligibility from January 1, 1998, to 
that which was effective February 1, 2001.  

The veteran was sent a letter on July 26, 2001 from VA's Debt 
Management Center informing him that he owed VA $34,683.  He 
also was apprised of his right to dispute the debt and the 
amount and the right to request a waiver of all or part of 
it.

In an August 2001 VA Form 21-4138, statement in support of 
claim, the veteran requested a waiver of the overpayment, 
stating that he had met all of the requirements in a timely 
fashion in notifying VA of his income status.  

In an August 2001 VA Form 20-5655, Financial Status Report 
(FSR), the veteran reported that his combined monthly net 
income was $1,242.00, and that his total monthly expenses 
were $2,705.75, for a negative balance of $1,463.75.  He also 
had total assets of $15,510.00 and made monthly payments of 
installment contracts and other debts of $566.98.  

In November 2001 the Committee denied the claim for waiver of 
the overpayment.  It was noted that the veteran had one 
dependent, his wife, and had a 9th grade education.  After he 
began receiving VA pension benefits, VA learned that he 
had begun receiving Social Security benefits in 1998 and had 
unearned interest income since 1998.  The period of 
overpayment was from January 1, 1998, to June 30, 2001.  It 
was stated that the question of hardship could not be 
determined.  Even though he reported having a negative cash 
flow each month, it appeared that there was excessive 
spending.  He had listed $6,000.00 for a boat, trailer or 
camper, as well as credit card and medical bills, for a 
balance of $1,238.27.  His spouse was earning $200.00 per 
month, although he had sent in a statement in 1998 that she 
would no longer be working.  

In a February 2002 VA Form 20-5655, Financial Status Report, 
the veteran reported a combined monthly net income of 
$1,065.00, and total monthly expenses of $1,526.00, for a 
negative balance of $461.00.  He had trailers, boats or 
campers worth $10,000.00 and total assets of $21,500.00.  He 
had monthly payments on installment contracts of other debts 
of $230.00 and also had debts to a hospital and for ambulance 
service there were not being paid, but were owed.  He stated 
that he had bought a camper just before becoming permanently 
disabled.  His mother allowed him and his wife to pay rent 
for the house in which they lived as they could afford it but 
they had to maintain it and pay for utilities.  He was about 
six months in arrears on rent and their daughter had been 
helping to pay one of the monthly installment debts (to 
Sears) and helped pay for food.  He and his wife had a 1994 
pick-up truck and a 1996 Crown Victoria automobile.  

In the April 2002 statement of the case (SOC) it was stated 
the veteran had failed to timely report all of his income 
and, thus, he was with a large degree of fault in the 
creation of the debt.  While in February 2001 he had stated 
that he had begun to receive Social Security benefits, he 
failed to report the date of the first Social Security check 
and still had not provided a copy of the Social Security 
award letter.  It was noted that his financial status report 
showed monthly expenses exceeded monthly income.  But, all 
monthly installment debts would be pain in full within four 
months.  As more money became available, repayment of the 
debt would not create undue financial hardship, although 
there might be some inconvenience in repaying the debt.  
There was no evidence that he would be forced to endure a 
lack of food, clothing, warmth, or shelter as a result of 
collection of the debt.  Also, there was no evidence that he 
had relied on VA to his detriment.  

In his May 2002 VA Form 9, Substantive Appeal, the veteran 
stated that he had never intended to defraud VA or obtain any 
unlawful gain.  With respect to not timely notifying VA of 
receiving Social Security benefits, he pointed out that 
the Social Security Administration, like VA, set award dates 
that preceded the notification of the award, often by a 
factor of many months.  So he felt, based on the reasons 
stated by VA for determination of his pension benefits, that 
he was liable for 60 days of overpayment since it had been 
indicated that this was the period which he had to terminate 
benefits.

In an RO letter dated August 13, 2002, it was stated the 
financial form provided by the veteran had some discrepancies 
requiring explanation.  The form showed that his wife was 
employed, but her income was not listed.  The form also 
showed expenses for two cars, which should not be a necessary 
expenditure if both he and his wife did not work.  His 
request to pay $50.00 per month to the overpayment 
indebtedness would take 690 months or 57 to 58 years to 
complete the repayment.  This did not seem reasonable.  So he 
was asked to consider a more reasonable offer and, if his 
offer was unacceptable, his account would be referred to the 
Treasury Department which would institute an involuntary 
offset.  

In an August 2002 VA Form 21-4138, statement in support of 
claim, the veteran stated that his wife made about $120.00 
per month but that this did not equal the amount of her 
health insurance, although it helped their financial 
situation.  She needed health insurance because the spouse of 
a veteran did not qualify for VA medical services and she was 
too young for Medicare and in the State of Texas he exceeded 
income limits for Medicaid.  They need two vehicles because 
many of his medical appointments were in Houston, Texas, and 
Beaumont, Texas (his residence) did not have public 
transportation.  Also, his wife needed transportation and 
both vehicles were of minimal value. 

In a December 18, 2002, letter the veteran was notified by 
the Financial Management Service of the U.S. Department of 
the Treasury that due to his indebtedness to VA his Social 
Security benefit payment was to be "offset" beginning no 
sooner than January 2003 in an amount up to 15% of the 
monthly Social Security benefit payment until the debt was 
pain or otherwise resolved.  But his benefit payments would 
not reduced to less than $750.00 for a non-tax debt.  

During his March 2003 travel Board hearing, the veteran 
submitted a copy of his initial Social Security award letter 
dated December 3, 2000, indicating he was found to be 
disabled by that agency as of August 1, 1997, and that he was 
entitled to monthly disability benefits beginning January 
1998.  He would receive $26,047.00 around December 9, 2000, 
which was the money he was due for January 1998 through 
November 2000 (after deduction of monies paid to his 
attorney).  His next payment of $989.00, which was for 
December 2000, would be received in January 2001.  After 
that, he would receive $989.00 each month.  

Also during his March 2003 travel Board hearing, the veteran 
submitted a copy of a January 17, 2003, letter from the 
Financial Management Service of the U.S. Department of the 
Treasury, stating that collection action would continue on 
the debt of $34,383.00, unless he made payment in the amount 
of $40,571.94, which included all administrative fees and 
applicable interest, within ten days of that letter.  

In other testimony during the March 2003 travel Board 
hearing, the veteran's representative requested that an audit 
be performed of the amount of the overpayment, stating the 
veteran had received from the Social Security Administration 
$25,047, and two subsequent payments of $1,015.00 each.  
See page 4 of the transcript.  The representative stated that 
when the veteran had first received his award of Social 
Security benefits he had called VA and asked what to do and 
was told that he would have to repay the three months of 
VA pension benefits after he was notified of being granted 
Social Security disability benefits.  He had then held this 
amount, $3,045.00, in a savings account waiting for someone 
from VA to ask for it (page 6 of the transcript).  He further 
testified that 15 percent of his Social Security disability 
benefits were being offset, beginning January 2003 (page 6).  
The representative said the veteran's wife was making only 
$95.00 net per week and the veteran was drawing $917.70 per 
month from Social Security, after the 15 percent offset, and 
that after paying bills they had only $84.98 per month to buy 
gas and food.  Moreover, they were in dire financial straits 
and had not made a payment on their house mortgage in over a 
year (pages 6 and 7).

In still other testimony during his hearing, the veteran said 
that after receiving the December 2000 Social Security award 
letter, VA had sent him three checks for $1,015.00 each and 
he had notified VA in February 2001 that he was receiving 
Social Security benefits (page 8 of the transcript).  He then 
went to the VA clinic in Beaumont, Texas, and spoke to 
someone from Houston, whose name the veteran could not 
remember, who had told him to hold the money that VA had sent 
him when he started getting Social Security checks (which 
were the three VA checks of $1,015.00 each, for a total of 
$3,045.00) (pages 8 and 9 of the transcript).  He testified 
that, although he had only a 9th grade education, he began 
receiving letters from VA stating that his pension benefits 
were to be cut off (page 9).  He had used the large lump-sum 
payment from Social Security to fix the house that he and his 
wife lived in and to pay off some bills, thus, extinguishing 
those monies (page 9), except for the approximately $3,000.00 
that he had been instructed to hold by the VA employee in 
Beaumont (page 10).  When questioned directly whether he 
contested either the validity of the debt or the amount of 
it, he did not challenge either (page 10).

At the hearing the veteran's representative also indicated 
that a new Financial Status Report would be filed (page 12).  
And the veteran's wife had changed jobs.  After taxes, her 
take home pay was about $95.00 per week.  The veteran 
testified that the 15 percent offset of his Social Security 
benefits, about $167.00, would "over cut" what he ate on 
(page 13).  

In a March 2003 VA Form 20-5655, Financial Status Report, the 
veteran reported having been born in August 1943 and that his 
wife was employed making a gross salary of $616.00 per month 
and he received $917.70 in pension (apparently from Social 
Security after the 15 percent off-set).  Their total average 
monthly expenses were $1,794.38 and combined monthly net 
income was $1,368.70, leaving a negative balance of $425.65 
per month.  They had $2,000.00 in the bank, two vehicles 
worth a combined $7,000.00, a camper worth $7,000.00, and 
$4,000.00 worth of land, for total assets of $20,000.00.  In 
an attached statement in support of claim the veteran 
reported that he had purchased the camper just before 
becoming disabled and had been trying to sell it or have 
someone assume the payments on it.  His mother-in-law allowed 
him and his wife to make house payments as they could, but 
they had to maintain it and pay all utilities and taxes.  He 
was over two years behind in the house payments.  He owned a 
1994 pick-up truck with over 150,000 miles on it, but it did 
not work and he did not have the money to pay for repairs.  
He had a 1996 car with 100,000 miles on it and he had had to 
spend $120.00 to have it fixed in order to attend the travel 
board hearing.  He had to go to the Houston VA clinic about 3 
times per month, which was why his gas bill was so high.  His 
wife was in poor health and it did not appear she would be 
able to work for much longer.  It was further stated that a 
Texas Veterans Counselor had told him to hold the three VA 
checks he had received immediately after getting Social 
Security benefits.  



Legal Analysis

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances that would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a).

VA law also provides that recovery of overpayments of any 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2003).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase  "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination consideration will be given to the 
following elements, which are not all-inclusive:

(1) Fault of the debtor. Where actions of the 
debtor contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of the 
debtor against VA fault.

(3) Undue hardship. Whether collection would 
deprive debtor or family of basic necessities.

(4) Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

(5) Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance 
on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.

See 38 U.S.C.A. § 5302(West 2002); 38 C.F.R. § 1.965(a) 
(2003).

The Committee has determined the indebtedness at issue did 
not result from fraud, misrepresentation, or bad faith, any 
of which would constitute a legal bar to granting the 
requested waiver.  See 38 U.S.C.A. § 5302.  The term "bad 
faith" has been clarified by the Court as involving "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  A debtor's conduct in connection with a 
debt arising from participation in VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage with knowledge of the 
likely consequences, and results in a loss to the 
government."  See Richards v. Brown, 9 Vet. App. 255, 257 
(1996), quoting 38 C.F.R. § 1.965(b).  The Court made it 
clear that the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage.  Conversely, a mere negligent failure to 
fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards, 9 
Vet. App. at 257, 258.  

The Board concurs with the Committee's determination that 
there was no fraud, misrepresentation, or bad faith in the 
creation of the debt in question.  And recovery of this 
indebtedness can be waived if it is shown that it would be 
against the principles of equity and good conscience to 
require the veteran to repay the debt to the government.  38 
C.F.R. §§ 1.963, 1.965.  

With respect to the request for an audit of the amount of the 
overpayment, the veteran's service representative has cited 
the amounts paid by the Social Security Administration.  But 
the overpayment is not calculated based on the monies 
received from the Social Security Administration, rather, the 
monies received from VA for pension benefits during the time 
the veteran was also receiving compensation from the Social 
Security Administration.  This practice is often referred to 
as "double dipping," in layman's terms.

The amount of the overpayment previously has been calculated 
and the veteran informed of the information upon which that 
calculation was based.  Also, at the travel board hearing 
when he was specifically questioned as to the validity and 
the amount of the debt, he did not directly contest either.  
Thus, further accounting of the amount of the overpayment is 
not required.

The veteran testified, in substance, that he relied to his 
detriment on instructions received from someone at a VA 
facility and implied that this was a VA employee.  But he did 
not or could not specifically identify this person.  However, 
in his March 2003 statement in support of claim he said this 
person was a Texas Veterans Counselor.  So even assuming this 
allegation is indeed true, it was an employee of his service 
organization that gave him the advice, not a VA employee per 
se.  Thus, he did not rely on information or advice from VA 
to his detriment.  Moreover, the evidence does not otherwise 
establish that VA was in any way at fault in the creation of 
the debt.  Quite the contrary, VA repeatedly advised him that 
he would need to notify VA immediately if his financial 
circumstances changed so the rate of his pension could be 
adjusted.

The November 2001 decision of the Committee concluded the 
veteran did not notify VA of his receipt of Social Security 
benefits until February 2001, which he effectively had been 
receiving since January 1998.  However, this initial 
determination was partly incorrect.  As the veteran has 
noted, while he indeed was awarded Social Security benefits 
as of January 1998, the actual award was not made until 
December 2000-almost three years later, long after the fact.  
Accordingly, he was paid a lump sum for the retroactive 
portion of that award and promptly notified VA in February 
2001, only some three months after that.  That was certainly 
due diligence on his part, all things considered.

This, however, does not mean the veteran was without fault.  
Rather, in the February 2001 letter he stated that he would 
forward a copy of the Social Security award letter and 
specifically stated that it "will be forthcoming."  But, it 
was not.  Rather, it was not until the March 2003 travel 
board hearing that he submitted a copy of that award letter 
and only then did it become clear that he had not actually 
been in receipt of monthly Social Security checks since 
January 1998.  Thus, this delay in providing the appropriate 
information establishes that he was at fault, albeit a lesser 
degree from what we know now, as was initially found by the 
Committee.  

There remains the question of the equities in determining 
whether the debt should be waived.  Concerning this, the 
initial large retroactive award from the Social Security 
Administration was spent, primarily, for repairs to the 
veteran's house.  It was not spent for luxury items or 
leisure activities, such as those commonly associated with 
lavish cars and boats.

Significantly, in the Committee's November 2001 decision, it 
was noted that a determination as to hardship could not be 
made.  But important information pertaining to this 
determination since has been obtained.  And it indicates the 
veteran and his spouse are living at or only slightly above a 
bare subsistence level.  They have two old vehicles, only one 
of which reliably functions and have less than $100.00 after 
paying their monthly bills for such things as gas and food.  
Indeed, this did not even include payment of any mortgage 
installments.  If the offer of payment of $50.00 a month had 
been accepted, there would be even less monies available for 
bare necessities and, since at that rate it would take 57 or 
58 years to repay the debt, it would have the effect of 
condemning the veteran and his spouse to a life of almost 
poverty.  Obviously, this would not only deprive him and his 
spouse of basic necessities but would also have the effect of 
nullifying the objective for which the benefit was intended, 
i.e., to prevent a veteran who honorably served his country 
from living in near poverty.

The Board is well aware the veteran received a large lump sum 
check from the Social Security Administration, suggesting the 
possibility of a windfall if he, in turn, is not required to 
repay the debt to VA.  Nevertheless, after weighing all of 
the facts and circumstances in this case, and given the near 
poverty level at which he and his spouse now live, it just 
would be against equity and good conscience to require 
continued deprivation on their part in order to repay the 
debt of $34,683.00.  By all accounts, the mere likelihood of 
them ever being able to repay this amount of money, 
especially over such a long period of time, is very unlikely.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  There is at least an 
approximate balance of favorable and unfavorable evidence in 
this case, so the debt must be waived.


ORDER

The claim for waiver of the overpayment of VA pension 
benefits in the amount of $34,683.00 is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



